  Case 3:17-cr-02273-JLS Document 114 Filed 03/19/21 PageID.342 Page 1 of 2

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                           Case No. 17CR2273-JLS

                                                           ORDER ON MOTION FOR
 v.                                                        SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)

                                                           (COMPASSIONATE RELEASE)
 EDWARDO DAVID CALDERA




       Upon motion of the defendant for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)

(ECF No. 111), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

       IT IS HEREBY ORDERED that the motion is DENIED after complete review of the

motion on the merits.

       FACTORS CONSIDERED:

       The Court finds that Defendant has failed to establish an extraordinary and compelling

basis for relief under Section 3582(c)(1)(A)(i). Defendant is 21 years of age and has no underlying

health conditions placing him at particular risk of severe consequences from COVID-19. Although

Defendant maintains that conditions at FDC SeaTac increase his risk of catching COVID-19, the

“mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3rd Cir. 2020). It appears that the Bureau of Prisons and the SeaTac institution
    Case 3:17-cr-02273-JLS Document 114 Filed 03/19/21 PageID.343 Page 2 of 2




have undertaken considerable measures to control the coronavirus1 and inmate vaccinations are

currently underway. Given these circumstances, the Court is not persuaded that Defendant has

demonstrated and extraordinary and compelling basis for compassionate release.

        Accordingly, Defendant’s Motion to Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A)(i)

is DENIED.

        IT IS SO ORDERED.

Dated: March 19, 2021




1
   When Defendant filed his motion, he indicated that there were 166 active inmate cases of COVID-19 and eight
active staff cases at the institution. Currently at FDC SeaTac, there is only one active inmate case and eight active
staff cases. In total, 223 inmates have recovered from the virus and there have been no fatalities. Federal Bureau of
Prisons, “COVID-19 Coronavirus,” https://www.bop.gov/coronavirus/ (last accessed March 16, 2021).



                                                         2
